DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Conklin on 1/11/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method for transmitting data and control information performed by a user equipment, the method comprising:
receiving, from a base station, a modulation and coding scheme (MCS) level indicating a modulation scheme;
matching the received MCS level to a size of a transport block for the data selected from a plurality of different sizes of the transport block for the data 


determining a quantity S of symbols for control information based on the size of the transport block for the data 
P of symbols for the data by subtracting S of symbols for the control information from a quantity M of symbols for the data and the control information; 
modulating the control information and the data by the modulation scheme; and 
transmitting the modulated control information and the data on a channel.

2.	(Cancelled) 

3.	(Original) The method of claim 1, wherein the control information comprises acknowledge/non-acknowledge (ACK/NACK) information or a channel quality indicator (CQI).

4.	(Cancelled)

5.	(Previously Presented) The method of claim 1, further comprising: performing fast Fourier transform (FFT) and performing inverse FFT (IFFT) to the modulated control information and data.

6.	(Currently Amended) An apparatus for transmitting data and control information, the apparatus comprising: 
a controller configure to
receive a modulation and coding scheme (MCS) level indicating a modulation scheme;
matching the received MCS level to a size of a transport block for the data selected from a plurality of different sizes of the transport block for the data 


determine a quantity S of symbols for control information based on the size of the transport block for the data 
P of symbols for data by subtracting S of symbols for the control information from a quantity M of symbols for the data and the control information; and
modulate the control information and the data by the modulation scheme; and 
a transmitter configured to transmit the modulated control information and the data on a channel.

7.	(Cancelled)

8.	(Original) The apparatus of claim 6, the control information comprises acknowledge/non-acknowledge (ACK/NACK) information or a channel quality indicator (CQI).

9.	(Cancelled)

10.	(Previously Presented) The apparatus of claim 8, wherein the controller is further configured to perform fast Fourier transform (FFT) and perform inverse FFT (IFFT) to the modulated control information and data.

11.	(Currently Amended) A method for receiving data and control information, the method comprising:
sending, by a network device, a modulation and coding scheme (MCS) level indicating a modulation scheme; 
receiving, by the network device, control information and data on a channel;
matching, by the network device, the MCS level to a size of a transport block for the data selected from a plurality of different sizes of the transport block for the data 


determining, by the network device, a quantity S of symbols for control information based on the size of the transport block for the data 
P of symbols for data by subtracting S for the control information from a quantity M of symbols for the data and the control information; and
demodulating, by the network device, the control information and the data by the modulation scheme.

12.	(Cancelled) 

13.	(Original) The method of claim 11, wherein the control information comprises acknowledge/non-acknowledge (ACK/NACK) information or a channel quality indicator (CQI).

14. 	(Cancelled)

15.	(Previously Presented) The method of claim 11, further comprising: performing fast Fourier transform (FFT) and performing inverse FFT (IFFT) to the received control information and data.

16.	(Currently Amended) An apparatus for receiving data and control information, the apparatus comprising: 
a controller configured to send a modulation and coding scheme (MCS) level indicating a modulation scheme;
a receiver configured to receive control information and data on a channel; and
the controller further configured to
match the MCS level to a size of a transport block for the data selected from a plurality of different sizes of the transport block for the data


determine a quantity S of symbols for control information based on the size of the transport block for the data 
P of symbols for data by subtracting S of symbols for the control information from a quantity M of symbols for the data and the control information; and
demodulate the control information and the data by the modulation scheme.   

17.	(Cancelled) 

18.	(Original) The apparatus of claim 16, wherein the control information comprises acknowledge/non-acknowledge (ACK/NACK) information or a channel quality indicator (CQI).

19. 	(Cancelled)

20.	(Previously Presented) The apparatus of claim 16, wherein the controller is further configured to perform fast Fourier transform (FFT) and performing inverse FFT (IFFT) to the received control information and data.

Allowable Subject Matter
Claim 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, 20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as further amended in the Examiner’s amendment entered 1/11/2022. Specifically, the limitations, “matching the received MCS level to a size of a transport block for the data selected from a plurality of different sizes of the transport block for the data” and “determining a quantity S of symbols for control information based on the size of the transport block for the data associated with the identified transport format; 
determining a quantity P of symbols for the data by subtracting the quantity S of symbols for the control information from a quantity M of symbols for the data and the control information,” in combination with the other limitations.
Imamura et al. US 20090161789 A1 teaches ¶0032 MCS values obtained that lead to a determined amount of symbols. Sankar et al. (“Sankar”) (US 20070054691 A1) teaches ¶0030-42 a numbr of symbols based on transmission characteristics, and information symbol quantity based on the 
determining a quantity P of symbols for the data by subtracting the quantity S of symbols for the control information from a quantity M of symbols for the data and the control information,” in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.